



PROMISSORY NOTE
(Mezzanine Loan)




$4,909,000.00    March 21, 2012


FOR VALUE RECEIVED, ARC FECHLNY001, LLC, a Delaware limited liability company,
having an address at c/o American Realty Capital Operating Partnership II, L.P.,
405 Park Avenue, 15th Floor, New York, New York 10022 (“Maker”), promises to pay
to the order of CAPITAL ONE, NATIONAL ASSOCIATION, at its principal place of
business at 275 Broadhollow Road, Melville, New York 11747 (together with its
successors and assigns, “Payee”), or at such place as the holder hereof may from
time to time designate in writing, the principal sum of FOUR MILLION
NINE HUNDRED NINE THOUSAND DOLLARS ($4,909,000.00), in lawful money of the
United States of America, with interest on the unpaid principal balance from
time to time outstanding to be computed in the manner, at the times and, subject
to the provisions of Section 2.2.2 of the Loan Agreement (as hereinafter
defined), at the Interest Rate applicable to the Mezzanine Loan as provided in
that certain Loan Agreement (as amended, modified, restated, consolidated,
replaced or supplemented from time to time, the “Loan Agreement”) dated as of
the date hereof between Maker and Payee. Capitalized terms used but not defined
herein shall have the respective meanings given such terms in the Loan
Agreement.
1.Payment Terms. Maker shall pay to Payee the monthly interest on the unpaid
Mezzanine Loan Principal in the manner and at the times specified in Article 2
of the Loan Agreement, which payments shall be applied in the order of priority
set forth in said Article 2. Maker shall also pay to Payee interest at the
Default Rate, Late Payment Charges, and all other amounts due and payable with
respect to the Mezzanine Loan as and when provided for in the Loan Agreement.
The balance of the Mezzanine Loan Principal, together with all accrued and
unpaid interest thereon, and all other amounts with respect to the Mezzanine
Loan payable to Payee hereunder, under the Loan Agreement and under the other
Loan Documents shall be due and payable on March 21, 2013, or such earlier date
on which the final payment of Mezzanine Loan Principal becomes due and payable
as expressly provided in this Note and the Loan Agreement, whether by
declaration of acceleration or otherwise.
2.Loan Documents. This Note is evidence of that certain Mezzanine Loan made by
Payee to Maker contemporaneously herewith and is executed pursuant to the terms
and conditions of the Loan Agreement. This Note is secured by and entitled to
the benefits of, among other things, the Pledge Agreement and the other Loan
Documents. Reference is made to the Loan Documents for a description of the
nature and extent of the security afforded thereby, the rights of the holder
hereof in respect of such security, the terms and conditions upon which this
Note is secured and the rights and duties of the holder of this Note. All of the
agreements, conditions, covenants, provisions and stipulations contained in the
Loan Documents to be kept and performed by Maker are by this



--------------------------------------------------------------------------------



reference hereby made part of this Note to the same extent and with the same
force and effect as if they were fully set forth in this Note, and Maker
covenants and agrees to keep and perform the same, or cause the same to be kept
and performed, in accordance with their terms.
3.Loan Acceleration; Prepayment. The Debt relating to the Mezzanine Loan shall,
without notice, become immediately due and payable at the option of Payee upon
the happening of any Event of Default. This Note may not be prepaid except as
otherwise expressly provided in, and subject to the terms and conditions, of the
Loan Agreement.
4.Revival. To the extent that Maker makes a payment or Payee receives any
payment or proceeds for Maker’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Maker hereunder intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Payee.
5.Amendments. This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought. Whenever used, the singular number shall
include the plural, the plural the singular, and the words “Payee” and “Maker”
shall include their respective successors, assigns, heirs, executors and
administrators. If Maker consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.
6.Waiver. Maker and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration except as
otherwise expressly provided in the Loan Documents. No release of any security
for the Debt or any person liable for payment of the Debt, no extension of time
for payment of this Note or any installment hereof, and no alteration, amendment
or waiver of any provision of the Loan Documents made by agreement between Payee
and any other person or party shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Maker, and any other
person or party who may become liable under the Loan Documents, for the payment
of all or any part of the Debt.
7.Exculpation. It is expressly agreed that recourse against Maker for failure to
perform and observe its obligations contained in this Note shall be limited as
and to the extent provided in Section 10.1 of the Loan Agreement.
8.Notices. All notices or other communications required or permitted to be given
pursuant hereto shall be given in the manner specified in the Loan Agreement
directed to the parties at their respective addresses as provided therein.



--------------------------------------------------------------------------------



9.Joint and Several. If more than one Person constitutes Maker, each Person
constituting Maker hereunder shall have joint and several liability for the
obligations of Maker hereunder.
10.Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA, WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL, TO THE
EXTENT THE SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.


(NEXT PAGE IS SIGNATURE PAGE)









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date above
set forth.


MAKER:


ARC FECHLNY001, LLC
a Delaware limited liability company




By:________________________________
Name:    Jesse C. Galloway
Title:    Secretary






STATE OF NEW YORK    )
COUNTY OF    ) ss.:


On the ___ day of ______ in the year 2011 before me, the undersigned, personally
appeared Jesse C. Galloway, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that she/he executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.




_______________________________________
Notary Public







